Citation Nr: 1648118	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to December 1976 and from June 1978 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a travel board hearing in St. Petersburg, Florida before the undersigned in February 2016.  A transcript is of record and has been reviewed.  

The Board remanded this case in May 2016 for further development.  It now returns for appellate review. 


FINDING OF FACT

The Veteran's degenerative joint disease of the right ankle does not result from a disease or injury incurred in or aggravated by active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ankle disability have not been met.  38 U.S.C.A. §§, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  








REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA examination was performed and a medical opinion was provided in March 2010.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The medical opinion obtained is adequate to make a fully informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report sets forth the pertinent clinical findings, and the medical opinion provides a thorough explanation in support of the conclusion reached containing an analysis that can be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the VA examination reports and medical opinions are adequate for the purposes of this decision. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of his claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 


Service Connection 

The Veteran seeks service connection for right ankle disability.  Specifically, he asserts that his arthritis results from an in-service basketball injury to his right ankle as reported in his February 2016 hearing.  For the following reasons, the Board finds that service connection is not established.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal 

relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), i.e., arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for arthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 



The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

While in service in April 1980, the Veteran was treated for a sprained right ankle.  The treating provider noted right ankle swelling with ligamentous injury.  X-rays taken of the injury showed no fracture.  The Veteran was prescribed a dressing to wear for a week, light duty for seven days, and quarters for 48 hours.  Finally, there was no separation examination conducted as a July 1983 record shows that the Veteran declined a separation examination.  

After service, SSA records from March 2005 show full range of motion in both ankles.  No pain was noted.  April 2005 SSA records show no complaints of right ankle pain.  

A February 2008 letter from a VA physician who treated the Veteran noted complaints of right ankle pain.  The physician stated that the Veteran's X-rays were positive for osteoarthritis and the condition required medication to alleviate the pain.  



September 2008 VA treatment records show that the Veteran reported right ankle pain resulting from a military injury.  The Veteran reported that the right ankle pain started in 2002, but that he was using street drugs until 2002 and could not feel pain or whether anything was wrong with his right ankle.  September 2009 VA treatment records show that he continued to complain of right ankle pain.  

A March 2010 VA examination of the Veteran's right ankle showed mild degenerative joint disease of the right ankle with recurrent right ankle sprain.  The examiner opined that his right ankle condition was less likely than not caused by or a result of military service.  He reasoned that the Veteran had one complaint of a sprained right ankle in service but that he had a long history of obesity and suffered a traumatic left leg amputation in 2005.  He concluded that his osteoarthritis was likely a result of aging and obesity.  

The Veteran testified before the Board in February 2016.  He reported that he was informed by a medic at the time of the in-service injury that his right ankle was so swollen, it would have been better off if he had broken it and not simply sprained it.  He further reported that he was prescribed a boot for the injury, told to wear the boot for two and half months, and was placed on light duty.  Finally, he reported that he first sought treatment for his right ankle pain from the VA in 2002.  

The Veteran has a current diagnosis of right ankle osteoarthritis and during service he was treated for a right ankle sprain.  However, based on the foregoing medical evidence and lay testimony, the preponderance of the evidence is against a medical nexus between the in-service injury and his current condition.  The Veteran's lay testimony from his February 2016 hearing that he was prescribed a walking boot for two and half months is not found to be credible because it is directly contradicted by service treatment records showing that, rather than a boot, he was prescribed a dressing for a week.  Additionally, the statement that he first began to experience right ankle pain in 2002 is contradicted by SSA records from 2005 which were negative for any report of right ankle pain and show normal range of motion in that joint.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  Moreover, the March 2010 VA examiner opined that the Veteran's right ankle condition was more likely related to his age and his obesity rather than the in-service ankle sprain.  This opinion is found to carry great weight, as the examiner set forth the pertinent clinical findings and provided an explanation in support of his conclusion. 

The Veteran's lay statements that his current right ankle osteoarthritis is related to his in-service basketball injury are outweighed by the opinion of the VA examiner, given the examiner's medical training and expertise.  Moreover, as neither the Veteran nor his representative is shown to have a medical background, their assertions also lack probative value as a medical finding, as they are considered lay persons in the field of medicine.  Whether right ankle degenerative joint disease may be etiologically related to an ankle sprain during service is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

In sum, arthritis of the right ankle was not shown during service or within one year of the Veteran's separation from service, and the most probative evidence of record shows that the Veteran's current right ankle disorder/arthritis is not etiologically related to his in-service right ankle sprain.  

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding of a nexus between the Veteran's current condition and his in-service ankle sprain.  The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right ankle condition is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right ankle disability is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


